DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “data acquisition and processing unit” (claims 1 and 4–7), “test chamber is installable…outside of a process media vessel” (claim 3), and “valve” (claim 7), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the claimed, “the lower penetration” lacks antecedent basis in the claims. It appears as though claim 6 should depend from claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fauveau (US Pub. # 20140326038).
Regarding claim 1, Fauveau teaches, “A system for diagnosing performance of a level sensor (4) of a fluid test chamber (Fig. 3–5, ref. # 90), comprising: a data acquisition and processing unit (control system/hardware and software: para. [0016, 0017]) configured to receive, record, and process [0014–0016] the output signals (by 3) of one or more level sensors (4) that are installed to a fluid chamber (Fig. 3–5).”  
Regarding claim 2, Fauveau teaches, “a sealable opening (10) provided at the bottom of the fluid test chamber to enable the filling and draining of fluid within the fluid test chamber for level sensor calibration and/or response time testing [0011, 0020].”  
Regarding claim 3, Fauveau teaches, “wherein the fluid test chamber is installable inside or outside of a process media vessel (see ref. # 2 in Fig. 3, 4).”  
Allowable Subject Matter
Claims 8–12 are allowed.
	Regarding claims 8-–12, the prior art does not teach or suggest the claimed, “connecting a calibrated reference sensor such as a differential pressure sensor or sight gauge to the test chamber via the at least one upper penetration and the at least one lower penetration; filling the chamber fluid level to one or more predetermined levels of fluid; recording output signals of the one or more level sensors and the calibrated reference sensor; and comparing the outputs signals to baseline data to quantity drift.”
Claims 4–7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4 and 5, the prior art does not teach or suggest the claimed, “a reference sensor installable to the fluid test chamber via the at least one upper penetration and the at least one lower penetration, wherein the data acquisition and processing unit is configured to record the output signals of the one or more level sensors and the reference sensor at one or more predetermined fluid levels of the fluid test chamber, and to compare the output signals to baseline data to quantify drift of the one or more sensors under test.”
Regarding claim 6, the prior art does not teach or suggest the claimed, “a random process noise generator connectable to the lower penetration to inject air pressure pulses into fluid contained in the fluid test chamber such that the air pressure pulses rise to the surface of the fluid to fluctuate the fluid level, wherein the data acquisition and processing unit is configured to record the output of the one or more level sensors while the fluid level is fluctuating, and to analyze resulting data in the time and/or frequency domain to determine response time of the one or more level sensors using one or more noise analysis techniques.”
Regarding claim 7, the prior art does not teach or suggest the claimed, “a reference sensor connected to the upper and lower penetrations, wherein the data acquisition and processing unit is configured to record outputs of the one or more level sensors and the reference sensor as the valve is opened to rapidly drop the level of fluid 11 Attorney Docket No. 83184.00within the fluid test chamber, and to compare resulting response data to identify a ramp time delay between the one or more level sensors and the reference sensor.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach calibration methods of level sensors in vessels or chambers similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/            Primary Examiner, Art Unit 2852